DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/419,848. The preliminary amendment filed on June 30, 2021 has been entered.  Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-6 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
WO 2019/026794 A1, which is the closest prior art, discloses a reverse input shutoff clutch 1 comprising a pressed member 4 having a pressed surface 10, an input .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1,617,745 A (Cousinard), US 2,359,010 A (Smith), US 3,024,884 A (Sieber), US 3,335,831 A (Kalns) and US 5,007,511 A (Ostrander) disclose devices which permit torque to be transmitted from an input side to an output side in either rotational direction, but prevent torque transmission from the output side to the input side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656